      2:20-cv-02738-DCN        Date Filed 08/18/20       Entry Number 18-1         Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                    CHARLESTON DIVISION


Protection and Advocacy for People with        )
Disabilities, Inc.,                            )             C.A. No. 2:20-cv-02738-DCN
                                               )
        Plaintiff,                             )
                                               )    DEFENDANT CHARLESTON COUNTY
vs.                                            )    SCHOOL DISTRICT’S MEMORANDUM
                                               )    OF LAW IN SUPPORT OF ITS MOTION
James Alton Cannon, Jr., in his official       )               TO DISMISS
capacity as Charleston County Sheriff,         )
Mitch Lucas, in his official capacity as       )
Assistant Charleston County Sheriff,           )
Willis Beatty, in his official capacity as     )
Chief Deputy of the Charleston County          )
Sheriff's Office, and Charleston County        )
School District,                               )
                                               )
        Defendants.                            )


                                       I.    INTRODUCTION

        Defendant Charleston County School District (“District”) submits this memorandum in

support of its motion to dismiss the complaint of Plaintiff Protection and Advocacy for People

with Disabilities, Inc. (“P&A”). The District’s motion is made under Rules 12(b)(1) and (6),

Fed. R. Civ. P., on the grounds that Plaintiff lacks standing to bring its claims in this court and

that the court should not exercise jurisdiction over the claims because Plaintiff has not exhausted

available administrative remedies. The District further contends that Plaintiff’s Fourth Cause of

Action alleging violations of State law and regulations fails to state a claim for relief.

        This civil action in regard to the District presents claims under federal law and state law

challenging the adequacy of the District’s educational program to children in pre-trial detention

at the Charleston County Juvenile Detention Center (“CCJDC”). The District’s responsibilities
       2:20-cv-02738-DCN       Date Filed 08/18/20      Entry Number 18-1      Page 2 of 10




at the CCJDC under state law are limited to educational services and do not otherwise include

conditions of detention. Complaint, ¶ 16; S.C. Code of Laws Ann. § 63-19-360. P&A alleges it

is a private, not-for-profit South Carolina corporation established as a protection and advocacy

organization for the State of South Carolina and charged by the state and federal law to protect

and advocate for the rights of people with disabilities in South Carolina. Complaint, ¶ 12; S.C.

Code Ann. § 43-33-310. P&A seeks a declaratory judgment and expansive mandatory injunctive

relief.

                                        II.   COMPLAINT

          This civil action is brought by P&A “on behalf of the Children, asserting associational

and organizational standing, seeks declaratory and injunctive relief against Defendants on the

grounds that Defendants have deprived the Children of the rights secured to them by the Eighth

and Fourteenth Amendments of the United States Constitution, as enforced by 42 U.S.C. § 1983,

the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12182 et. seq., the Rehabilitation Act,

29 U.S.C. §§ 794 et seq., the Individuals with Disabilities Education Act ("IDEA"), Title 20,

United States Code§§ 1401 et seq., and relevant provisions of federal and state law.” Complaint,

¶ 5.

          Specifically in regard to educational services, the complaint alleges a laundry list of

deficiencies in the District’s program at the CCJDC. These deficiencies allegedly have the effect

of denying students at the CCJDC access to educational services, including special education

services mandated by state and federal law. Complaint, ¶ 84. The alleged deficiencies include

failing to:

          (a)    Meet the classroom instructional mandates of state law.

          (b)    Provide an adequate number of teachers.

          (c)    Provide adequately trained teachers.

          (d)    Provide age appropriate education for each Child.


                                                 2
    2:20-cv-02738-DCN        Date Filed 08/18/20       Entry Number 18-1         Page 3 of 10




       (e)    Appropriately divide the Children into separate classes rather than

              grouping Children from different grade levels together.

       (f)    Provide a process for obtaining Children’s previous education

              records.

       (g)    Maintain appropriate records of school work performed at the

              CCJDC and provide a report of school work to the Children’s

              parents, guardians, or home school.

       (h)    Provide access to guidance services necessary for the Children’s

              achievement of educational and career planning goals required as a

              part of their rehabilitation and treatment.

       (i)    Provide disabled students with a free and appropriate education,

              including related and transition services, in accordance with the

              IDEA and state statutory requirements.

Complaint, ¶ 85; and

       (a)    Adequately identify, assess, or evaluate Children to determine

              whether they have special needs and how such special needs can

              be met.

       (b)    Follow established individualized education plans (IEPs) for

              Children who receive special education, or in the case of a Child

              detained for months, establish an IEP if appropriate and needed.

       (c)    Provide related services, such as speech therapy and psychological

              therapy, to Children with disabilities who need such services to

              benefit from their education.

       (d)    Obtain and/or provide adequate information from schools that

              Children attend prior to their detention at the CCJDC to properly


                                                 3
    2:20-cv-02738-DCN         Date Filed 08/18/20        Entry Number 18-1      Page 4 of 10




               ascertain the Children's special needs.

       (e)     Employ adequately trained, certified special education teachers to

               provide special education services to Children who need these

               services.

Complaint, ¶ 86.

       Accordingly, P&A’s complaint broadly alleges the District has failed to provide various

educational services to both disabled and non-disabled students at the CCJDC. However, P&A

does not contend that the District refuses or fails to offer a comprehensive educational program

at the CCJDC. See Exhibit 1 hereto, Affidavit of Jennifer Coker.

                            III.    P&A Lacks Article III Standing

       P&A purports to prosecute the claims alleged in the complaint in an associational and

representative capacity. However, P&A does not have standing to pursue these claims. P&A is

a private, nonprofit corporation designated as South Carolina’s protection and advocacy system

for people with disabilities. The General Assembly has prescribed certain powers and duties for

P&A. S.C. Code Ann. § 43-33-310 to -400. These powers and duties are statutorily limited to

protection and advocacy functions for the developmentally disabled and all other disabled

citizens of South Carolina.    Protection and Advocacy for People with Disabilities, Inc. v.

Buscemi, 789 S.E.2d 756, 759 (S.C. App. 2016). Whether a party has standing to bring suit is a

question of law, and the party invoking federal jurisdiction has the burden of establishing that it

meets the requirements of standing.       The standing requirements under Article III of the

Constitution are injury in fact, a causal connection between the injury and defendant’s conduct,

and likely redressability through a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S.

555, 561-62 (1992). Here, P&A does not allege its own injury, but rather that of children it

purports to represent. An organization may have associational or representative standing to bring

suit on behalf of its members, when its members would otherwise have standing to sue in their


                                                 4
    2:20-cv-02738-DCN         Date Filed 08/18/20      Entry Number 18-1        Page 5 of 10




own right, the interests it seeks to protect are germane to the organization’s purpose, and neither

the claims asserted, nor relief requested, requires the participation of individual members in the

lawsuit. Hunt v. Washington State Apple Adver. Comm’n., 432 U.S. 333, 343 (1977).

       However, even when these conditions for standing are met, “[p]rudential concerns often

bar a third party from suing on behalf of others who choose not to sue. Parent/Professional

Advocacy League v. City of Springfield, 943 F.3d 13, 33 (1st Cir. 2019); United Food &

Commercial Workers Union v. Brown Group, Inc., 517 U.S. 544 (1996); Hunt, 432 U.S. at 343.

       From the outset, P&A cannot represent or bring claims on behalf of persons not included

in its statutory mandate or “membership.” P&A cannot purport to represent the interests of non-

disabled students, and the only interests it seeks to protect germane to the organization’s purpose

are the interests of disabled children in the custody of the CCJDC. See, e.g., Warth v. Seldin,

422 U.S. 490, 515 (1975); Washington Legal Foundation v. Leavitt, 477 F.Supp.2d 202 (D.D.C.

2007). Consequently, P&A’s claims alleging various violations of the Fourteenth Amendment,

ADA, § 504, and the IDEA are limited to those unspecified number of students with disabilities

at the CCJDC. Further, the alleged violations range over a variety of situations– from loss of

educational credit, to lack of communication with parents and failure to evaluate, to failure to

implement services specified in IEPs, i.e., from failure to properly identify students as disabled,

to failure to properly develop and implement an IEP. Moreover, none of the students at issue

have exhausted their available administrative remedies under the IDEA.

       Here, at a minimum, prudential concerns bar P&A from having standing to sue the

District on behalf of potentially hundreds of students with disabilities. The scale and complexity

of the alleged claims concerning many students requires participation of numerous students.

Because of the breadth of the alleged claims, adjudication of the education related claims would

turn on facts specific to each student. For example, under the IDEA alone, there are broadly

three different kinds of claims alleged: A school district’s failure to evaluate or identify a


                                                5
    2:20-cv-02738-DCN         Date Filed 08/18/20      Entry Number 18-1         Page 6 of 10




student as a student with a disability. See, e.g., Sellers v. School Bd. of City of Manassas 960

F.Supp. 1006 (E.D. Vir. 1997). A school district’s failure to properly develop an IEP for a

student. See, e.g., E.R. v. Spring Branch Indept. School District, 909 F.3d 754 (5th Cir. 2018).

And third, a school district’s failure to substantially implement an IEP, or unilaterally changing a

student’s IEP placement, including by suspending a student for more than ten school days. See,

e.g. Houston Independent School District, 200 F.3d 341, 349 (5th Cir. 2000) (“failure to provide

all the services and modifications outlined in an IEP does not constitute a per se violation of the

IDEA.”); M.M. v. Special School District No. 1, 512 F.3d 455, 464 (8th Cir. 2008) (failure to

provide student with educational services during short-term suspensions did not violate IDEA).

Each of these types of IDEA claims have been alleged by P&A. Under these circumstances,

“[e]fficient and successful judicial resolution of the claims would thus require participation and

cooperation by numerous students and parents. And, as we stated, representative standing is

inappropriate where such participation is necessary.” Parent/Professional Advocacy League v.

City of Springfield, 934 F.3d 13, 35 (1st Cir. 2019); see also, Tennessee Protection and Advocacy

Inc. v. Bd. of Educ. of Putnam County, 24 F.Supp.2d 808, 816 (M.D. Tenn. 1998).

Consequently, the need for individual student and parent participation in the adjudication of

P&A’s claims makes its representative standing inappropriate.

       Additionally, P&A’s standing is not proper because the students P&A purport to

represent in this action have failed to exhaust the IDEA’s administrative procedures and

remedies. The scores and perhaps hundreds of students P&A claims to represent have not

satisfied the IDEA’s exhaustion requirement.

       The IDEA requires that, in exchange for federal special education-related funding, states

provide students with qualifying disabilities a free appropriate public education (FAPE), which

includes offering eligible enrolled students an IEP. The IDEA further requires an administrative

process and equitable remedies for parents who are dissatisfied with their child’s IEP, or lack


                                                 6
    2:20-cv-02738-DCN         Date Filed 08/18/20      Entry Number 18-1         Page 7 of 10




thereof. Harper v. Carbon County School District, 105 F.Supp.3d 1317, 1322 (D. Utah 2015).

Before a plaintiff can bring an education related claim under the Rehabilitation Act, ADA, or

IDEA they must exhaust administrative remedies under the IDEA.              20 U.S.C. § 1415(1);

Ellenburg v. New Mexico Military Inst., 478 F.3d 1262, 1267 (10th Cir. 2007); Paul G. v.

Monterey Peninsula Unified School Dist., 933 F.3d 1096 (9th Cir. 2019); K.I. v. Durham Public

Schools Bd. of Educ., No. 1:19cv857, 2020 WL 3512213 (M.D. N.C. June 29, 2020). Where, as

here, IDEA administrative remedies have not been exhausted, representative standing is not

proper. “Otherwise, associational standing in this type of suit would be inconsistent with the

Congressional requirements of exhaustion in the IDEA, 20 U.S.C. § 1415(1), and indeed an easy

way to circumvent it.” Parent/Professional Advocacy League, 934 F.3d at 34; Protection &

Advocacy, Inc. v. Murphy, No. 90-C-569, 1992 WL 59100 (N.D. Ill. March 16, 1992); see also,

42 U.S.C. § 10807 (“Prior to instituting any legal action in Federal or State court on behalf of a

individual with mental illness, an eligible system,… shall exhaust in a timely manner all

administrative remedies where appropriate.”). Consequently, P&A lacks standing to pursue the

claims alleged in the complaint, and the complaint, therefore, should be dismissed.

                  IV.     P&A Has Not Exhausted Administrative Remedies

       P&A’s complaint should be dismissed for failing to exhaust available administrative

remedies. In addition to disability rights related claims under the Rehabilitation Act and the

ADA, P&A alleges the District has violated the IDEA. The IDEA is a comprehensive statute

that provides procedural rights to parents to ensure their participation in educational decisions

concerning their children. Sellers v. School Board of City of Manassas, 141 F.3d 524, 527 (4th

Cir. 1998.). Parent concerns and complaints must be heard in the first instance by the state or

local educational agency. 20 U.S.C. § 1415(f); MM v. School District of Greenville County, 303

F.3d 523, 535 (4th Cir. 2002) The IDEA expressly further mandates exhaustion of claims under

“other Federal laws protecting the rights of children with disabilities… seeking relief that is also


                                                 7
    2:20-cv-02738-DCN         Date Filed 08/18/20      Entry Number 18-1        Page 8 of 10




available under [the IDEA].” 20 U.S.C. 1415(1); McMillen v. New Caney Independent School

District, 939 F.3d 640, 644-46 (5th Cir. 2019); K.M. v. Board of Education of Montgomery

County, CA No. PX-17-2759, 2019 WL 330194 (D. Md. January 25, 2019).

        Neither P&A, nor the students with disabilities it purports to represent in this case, have

exhausted administrative remedies under the IDEA. By not exhausting administrative remedies,

P&A is undermining the very purposes of the IDEA’s exhaustion requirement. Learning

Disabilities Ass’n of Maryland, Inc. v. Board of Education of Baltimore County, 837 F.Supp.

717, 722 (D. Md. 1993). The IDEA’s exhaustion requirement is not merely a pleading hurdle,

but rather it serves the important purpose of allowing states to use their special expertise to

resolve educational disputes. K.M., 2019 WL 330194 at *6; E.L. v. Chapel Hill-Carrboro Board

of Education, 773 F.3d 509, 514 (4th Cir. 2014).

        Importantly, the IDEA’s exhaustion requirement is not obviated by raising numerous

alleged violations, purporting to represent numerous students, or alleging policy violations. See

Learning Disabilities Ass’n of Maryland, Inc., 837 F.Supp. at 724; Parent/Professional

Advocacy League, 934 F.3d at 27-28 (exhaustion not waived unless uniform system-wide policy

enforced at the highest administrative level). Here, P&A’s claims involve a wide variety of

various and highly individualized issues arising under the IDEA, and not a uniform, system-wide

policy enforced at the highest administrative level, or a pure matter of law. Accordingly, the

IDEA’s exhaustion requirement should not be waived with respect to P&A’s claims against the

District.

                  V.    P&A’s Fourth Cause of Action Fails to State a Claim

        P&A’s Fourth Cause of Action (Complaint, ¶¶ 120-123) appears to allege the District has

failed to offer students a minimally adequate education required under the South Carolina

Constitution. Abbeville County School District v. State of South Carolina, 515 S.E.2d 535, 540

(Sup.Ct. 1999).    In Abbeville County School District, the South Carolina Supreme Court


                                                   8
    2:20-cv-02738-DCN          Date Filed 08/18/20      Entry Number 18-1        Page 9 of 10




established that the minimum education required by state law comprised the opportunity to

acquire:

                   1) the ability to read, write, and speak the English language,
                      and knowledge of mathematics and physical science;
                   2) a fundamental knowledge of economic, social, and political
                      systems, and of history and governmental processes; and
                   3) academic and vocational skills.

Id., 515 S.E.2d at 540-41. The allegations of P&A’s complaint simply do not state a claim that

this minimum of educational opportunity has not been met by the District. “To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. P&A’s general and conclusory allegations

that the District failed to provide adequate educational services (Complaint, ¶ 121), provides no

“factual content” or plausibility to the broad claim that the District’s educational program does

not offer minimally adequate educational opportunities, especially in regard to students in the

short-term custody of the CCJDC.

       Furthermore, in the Abbeville decision, the South Carolina Supreme Court emphasized,

that in establishing a minimal standard for a constitutionally adequate education, “[w]e do not

intend by this opinion to suggest to any party that we will usurp the authority of that [legislative]

branch to determine the way in which educational opportunities are delivered to the children of

our State.” Abbeville County School District, 515 S.E.2d at 541. Indeed, such programmatic

decisions are recognized as being best left to the legislature and school boards, and these

operational and programmatic decisions have not generally given rise to property interests or

privately enforceable educational rights. See Id., 515 S.E.2d at 539; Wharton v. Abbeville School

                                                 9
   2:20-cv-02738-DCN        Date Filed 08/18/20      Entry Number 18-1        Page 10 of 10




District No. 60, 608 F.Supp. 70 (D.S.C. 1984); Palms v. School District of Greenville County,

758 S.E.2d 919 (S.C. App. 2015); Doe v. Board of Trustees, Richland School District Two, CA

No. 2015-UP-314, 2015 WL 3885922 (per curium, unpublished opinion) (S.C. App. 2015);

Sellers v. School Board of the City of Manassass, 960 F.Supp. 1006, 1012 (E.D. Vir. 1997);

Hendricks v. Clemson University, 578 S.E.2d 771 (Sup. Ct. 2003). Accordingly, P&A’s Fourth

Cause of Action should be dismissed.

                                       VI.    Conclusion

       For the foregoing reasons, the District respectfully asks the Court to decline P&A’s

invitation to assume the role of an IDEA administrative hearing officer and school board

member. The clear requirements of Article III standing and the IDEA require P&A’s claims

against the District be dismissed and the individual concerns of students expressed in the

complaint be properly addressed through District and State administrative procedures.



                                             Respectfully submitted,

                                             HALLIGAN MAHONEY WILLIAMS SMITH
                                             FAWLEY & REAGLE, PA


                                             By:            s/John M. Reagle
                                                    John M. Reagle, Fed. I.D. No. 7723
                                                    jreagle@hmwlegal.com

                                                    Dwayne T. Mazyck, Fed. I.D. No. 9026
                                                    dmazyck@hmwlegal.com

                                             P.O. Box 11367
                                             Columbia, South Carolina 29211
                                             (803) 254-4035

                                             Attorneys for Defendant Charleston County School
                                             District

August 18, 2020
Columbia, South Carolina

                                               10
